Citation Nr: 1207897	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  94-13 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to an initial disability rating in excess of 30 percent for service-connected idiopathic thrombocytopenic purpura (ITP), status post splenectomy.

4.  Entitlement to an increased initial disability rating for service-connected Wolf-Parkinson-White (WPW) syndrome, currently evaluated as 30 percent disabling, to include the issue of a rating in excess of 10 percent prior to December 9, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to August 1993.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from October 1993 and December 1993 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 1997 the Board remanded the case for further development.  As noted by the Board in 1997, initially the appeal involved 26 issues.  At the time of the Board's 1997 action, the number had been reduced to 9.  The Board denied one of those 9, and remanded the remaining issues.  Of the remaining 8 issues, 4 were resolved by the RO leaving the 4 identified on the front page of this decision.  It also appears that following the Board's 1997 remand, the RO failed to realize an appeal was still pending.  Although other issues were being addressed such that the Veteran's combined disability evaluation of 60 percent at the time of the Board's 1997 action, increased to 90 percent following a 1998 rating decision, and to 100 percent following a July 2005 decision, it was not until 2008 that it appears a pending appeal was recognized.  A supplemental statement of the case was issued in 2011, and the case was referred to the Board.  

The issues of entitlement to increased initial disability ratings for service-connected ITP, status post splenectomy and WPW syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence of record etiologically links the Veteran's diagnosed left hip cyst to his service.

2.  Competent medical evidence of record etiologically links the Veteran's diagnosed chronic left knee arthralgia with limitation of motion to his service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, a left hip cyst was incurred during his period of active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, chronic left knee arthralgia with limitation of motion was incurred during his period of active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

During the pendency of this appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  Because the claims for service connection on appeal are being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied with regard to these issues as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered, in active service; and (3) competent evidence of a nexus or connection between the disease, or injury, in service and the current disability.  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

First, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he injured his left hip on at least two occasions in service and that he has continued to experience left hip pain, soreness and occasional popping.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Indeed, his service treatment records indicate he was first seen for complaints of left hip pain in September 1985.  X-ray studies showed no bony abnormalities and a contusion was diagnosed.  He again complained of left hip and upper leg pain in January 1990, diagnosed as a left hip strain.  In November 1992, the Veteran complained of soreness and stiffness in multiple joints including both of his hips.  The diagnosis was arthralgias of questionable etiology.  Later that month, a follow-up treatment record noted the Veteran's history of ITP and an assessment of questionable myalgia.  In his June 1993 report of medical history, the Veteran indicated that he had a history of a left hip ligament tear, contusion and severe pain.  The accompanying separation examination report shows that clinical evaluation of the lower extremities was abnormal, noting a left hip ligament tear.  

Second, VA and private treatment records show objective evidence of tenderness over the left hip area as early a September 1993, during a VA general medical examination.  At the time the diagnosis was rule out left hip arthritis.  However, a November 1993 addendum notes that X-ray studies of the left hip were normal.  Pursuant to the Board's January 1997 remand and after reviewing the Veteran's claims files and examining him in September 1997, a VA examiner diagnosed left hip cyst by x-ray, and opined that it either was due to injury in service or was aggravated by military service.  As noted above, service treatment records do indicate several left hip injuries and complaints in service and there is no evidence of any subsequent left hip trauma.  Thus, any doubt in this instance should be resolved in the Veteran's favor.  The Board finds the September 1997 VA examiner's opinion sufficient medical evidence of a link between the Veteran's in-service left hip injuries and complaints and his current left hip disability diagnosed as a left hip cyst.  There is no medical opinion of record contradicting the September 1997 examiner's opinion.  Resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for a left hip cyst.  
Accordingly, service connection for a left hip cyst is warranted.  38 U.S.C.A. § 5107(b).  

Likewise, after considering all the competent evidence of record, and giving the Veteran the benefit of the doubt, the Board finds that service connection for left knee arthralgia with limitation of motion is warranted.  Initially, the Veteran's service treatment records indicate he injured his left knee in November 1982, thought to be a possible tear in the lateral meniscus.  That same month he was placed on physical profile for a left knee ligament tear.  A January 1983 treatment record indicates a resolving left lateral meniscal irritation.  In September 1992, the Veteran fell on his left side and sustained lacerations to the left knee.  A November 1992 treatment record shows the Veteran complained of soreness and stiffness in multiple joints including both of his knees.  The diagnosis was arthralgias of questionable etiology.  In his June 1993 report of medical history, the Veteran indicated that he had a history of left knee laceration, bruise, tenderness and ligament tear.  The accompanying separation examination report shows that clinical evaluation of the lower extremities was abnormal, noting a left knee ligament tear.  

The Board finds the Veteran's history at the time of his September 1993 VA examination to be fairly consistent with his service treatment records, as he reported that he had a left knee ligament tear in November 1982.  Left knee tenderness was noted at that time and the diagnosis was rule out left knee arthritis.  However, a November 1993 addendum noted that an X-ray study of the left knee was normal.  The September 1997 VA examiner, after reviewing the Veteran's claims files and examining him, diagnosed chronic left knee arthralgia (with demonstrable limitation of motion on examination) as due to injury in service or aggravated by his military service.  As noted above, service treatment records do indicate left knee injuries in November 1982 and September 1992 and there is no evidence of any subsequent left knee trauma.  Thus, any doubt in this instance should be resolved in the Veteran's favor.  The Board finds the September 1997 VA examiner's opinion sufficient medical evidence of a link between the Veteran's in-service left knee injuries and complaints and his current left knee disability diagnosed as chronic left knee arthralgia (with limitation of motion).  There is no medical opinion of record contradicting the September 1997 examiner's opinion.  Resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for chronic left knee arthralgia with limitation of motion.  Accordingly, service connection for a left hip cyst is warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a left hip cyst is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Service connection for chronic left knee arthralgia with limitation of motion is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

A preliminary review of the record discloses that additional development is necessary prior to further appellate review of the Veteran's claims for increased evaluations for his service-connected ITP, status post splenectomy and WPW syndrome.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claims.

As noted above, VCAA was enacted during the pendency of this appeal.  VCAA requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a)(West 2002); 38 C.F.R. § 3.159(b)(1).  Although a January 2005 VA letter provided notice to the Veteran regarding his service-connected WPW syndrome, there is no evidence that VA has provided him with VCAA notice regarding his claim for an increased disability rating for ITP, status post splenectomy at any time during the pendency of his appeal.  Moreover, the April 1998 VA cardiac examination report notes that an electrocardiogram had been ordered, but there is no evidence of such in the claims files.  An attempt should be made to secure copies of all VA lab results and cardiac tests, if available.  

During the pendency of this appeal, the criteria for rating ITP were revised effective October 23, 1995.  The October 1993 rating decision adjudicated the Veteran's claim under the previous rating criteria, while the August 1996 rating decision appears to have adjudicated the issue under the revised rating criteria exclusively.  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, since the amendment has a specified effective date without provision for retroactive application, it may not be applied prior to its effective date.  As of October 23, 1995, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  The RO has not adjudicated his service-connected ITP status post splenectomy under the old criteria since the October 1993 rating decision, including consideration of which version of the rating criteria, if either, is more favorable to the Veteran's claim.  Accordingly, VA should determine which version of the rating criteria, if either, is more favorable to this claim and adjudicate the appropriate disability rating for the Veteran's ITP under the more favorable version.  

Effective January 12, 1998, also during the pendency of this appeal, the criteria for rating cardiovascular disorders were revised.  The October 1993 and August 1996 rating decisions adjudicated the Veteran's service-connected WPW syndrome under the previous rating criteria, while the July 2005 rating decision appears to have adjudicated the issue under the revised rating criteria exclusively.  Further, there is no indication that the Veteran was advised of the new rating criteria at any time during the pendency of his appeal outside of the 2011 supplemental statement of the case.  As of January 12, 1998, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  The RO has not adjudicated his service-connected WPW syndrome under the old criteria since the August 1996 rating decision, including consideration of which version of the rating criteria, if either, is more favorable to the Veteran's claim.  Accordingly, VA should determine which version of the rating criteria, if either, is more favorable to this claim and adjudicate the appropriate disability rating for the Veteran's WPW syndrome under the more favorable version.  Thereafter, a supplemental statement of the case must be issued that includes the revised rating criteria.

The Veteran was last afforded a VA examination specifically assessing the nature and severity of his service-connected WPW syndrome and idiopathic purpura, status post splenectomy approximately seven years ago, in April 2005.  He has received ongoing treatment for his WPW with VA since that date, and his representative contends that his WPW syndrome and ITP are worse than the current evaluations reflect.  In view of this, more current examinations are needed.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should send the Veteran and his representative a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(d) and 38 C.F.R. § 3.159(b).  The letter should explain, what, if any, information and (medical and lay) evidence not previously provided to VA is necessary to substantiate the Veteran's claims.  The letter should indicate which portion of the evidence, if any, is to be provided by the Veteran and which portion, if any, VA will attempt to obtain on his behalf.  Then with any necessary authorization from the Veteran, VA should attempt to obtain copies of all identified treatment records which have yet to be secured.  

2.  VA should obtain any VA lab result records and/or cardiac studies, dating since September 1993 to the present, and associate the records with the Veteran's claims files.

3.  The Veteran should be afforded another VA cardiac examination to evaluate the nature and severity of his service-connected WPW syndrome.  All indicated studies should be performed.  The examiner should review the Veteran's claims folder, and acknowledge such review in the examination report.  

The examiner should offer his or her comments as to whether supraventricular arrhythmia or ventricular arrhythmia best characterizes the Veteran's service-connected disability. 

In any event, the examiner should, if possible, indicate the following: 

a) the Veteran's METs workload; the Veteran's ejection fraction percent; 

b) whether there is permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor, or; paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor. 

c) whether the Veteran has infrequent paroxysmal tachycardia attacks, or severe, frequent paroxysmal tachycardia attacks.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  The Veteran should also be afforded a special hematology examination by VA in order to determine his current platelet level.  The entire claims files should be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  The examiner should indicate in his/her report whether the current hematological study shows a platelet count less than 70,000, with or without bleeding and whether the Veteran requires treatment for his current platelet count.  Likewise, the examiner should comment on whether the Veterna has chronic purpura hemorrhagica following severe attacks and several years remission; or chronic purpura hemorrhagica, following acute attacks, severe with infrequent hemorrhages, not more than 1 a year; or acute fulminating forms of purpura hemorrhagica with few or brief remissions.  All indicated studies should be performed, and all clinical manifestations should be reported in detail.  Any opinions or conclusions expressed should be supported by a complete rationale.

The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  Thereafter, the RO should undertake any other development deemed necessary and readjudicate the claims for increased initial disability ratings for ITP status post splenectomy and for WPW syndrome, with application of all appropriate laws and regulations and consideration of the additional evidence developed upon remand.  In readjudicating the Veteran's claims, the RO should consider them under both the old and the revised rating criteria for the particular disorders.  If any decision remains adverse to the Veteran, he and his representative should be provided a supplemental statement of the case before the matter is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


